                                 Case 2:18-cv-01002-JCM-CWH Document 19 Filed 10/15/18 Page 1 of 2



                       1       CHAD J. KALDOR, ESQ., Bar # 0079957
                               LITTLER MENDELSON, P.C.
                       2       21 East State Street
                               16th Floor
                       3       Columbus, OH 43215
                               Telephone:     614.463.4201
                       4       Fax No.:      614.221.3301
                               Email: ckaldor@littler.com
                       5
                               TIMOTHY W. ROEHRS, ESQ., Bar # 9668
                       6       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       7       Suite 300
                               Las Vegas, NV 89169-5937
                       8       Telephone:    702.862.8800
                               Fax No.:      702.862.8811
                       9       Email: troehrs@littler.com

                    10         Attorneys for Defendant
                               THE UNIVERSITY OF PHOENIX, INC.
                    11
                                                               UNITED STATES DISTRICT COURT
                    12
                                                                     DISTRICT OF NEVADA
                    13

                    14
                               JOE P. FRANCO,                                 Case No. 2:18-cv-01002-JCM-CWH
                    15
                                                  Plaintiff,
                    16
                               vs.                                            STIPULATION AND ORDER TO DISMISS
                    17                                                        ENTIRE ACTION WITH PREJUDICE
                               EQUIFAX INFORMATION SERVICES;
                    18         UNIVERSITY OF PHOENIX,

                    19                            Defendants.

                    20

                    21                Plaintiff, JOE P. FRANCO and Defendant, The UNIVERSITY OF PHOENIX, INC. by and

                    22         through their respective counsel of record, hereby stipulate and respectfully request an order

                    23         dismissing the entire action with prejudice.

                    24         ///

                    25

                    26         ///

                    27
                    28         ///
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                  Case 2:18-cv-01002-JCM-CWH Document 19 Filed 10/15/18 Page 2 of 2



                       1                Each party shall bear its own costs and fees for the claims dismissed by this Stipulation and

                       2       Order.

                       3
                               Dated: October 15, 2018
                       4
                               Respectfully submitted,                        Respectfully submitted,
                       5

                       6
                               /s/ David H. Krieger                           /s/ Timothy Roehrs
                       7       DAVID H. KRIEGER, ESQ.                         CHAD J. KALDOR, ESQ.
                               HAINES & KRIEGER, LLC                          TIMOTHY W. ROEHRS, ESQ.
                       8                                                      LITTLER MENDELSON, P.C.
                       9       Attorney for Plaintiff                         Attorneys for Defendant
                               JOE P. FRANCO                                  THE UNIVERSITY OF PHOENIX, INC.
                    10

                    11
                                                                              ORDER
                    12

                    13                                                               IT IS SO ORDERED.

                    14                                                               Dated: October
                                                                                            _____________________,
                                                                                                    17, 2018.      2018.
                    15

                    16
                                                                                     _______________________________________
                    17
                                                                                     UNITED STATES DISTRICT COURT JUDGE
                    18         Firmwide:156815225.1 073540.1140


                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27
                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
